Citation Nr: 0700316	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts granting service connection for PTSD with an 
initial evaluation of 30 percent effective from August 21, 
2000, which was the date the veteran's claim was received.  
The veteran perfected an appeal to the Board.  A May 2002 
rating decision increased the veteran's rating for PTSD to 50 
percent, effective from the date his claim was received, but 
the veteran continued with his appeal.

This matter was previously before the Board in April 2005 and 
was remanded.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran's disability, prior to March 8, 2004, produced 
symptoms of suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

2.  The record does not demonstrate that the veteran's PTSD, 
prior to March 8, 2004, was productive of total occupational 
or social impairment.

3.  From the time period beginning March 8, 2004, the 
veteran's disability, particularly the veteran's persistent 
danger of hurting himself or others, has been productive of 
total occupational impairment.




CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD for the period of August 21, 2000 to March 
7, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an initial rating of 100 percent for 
PTSD for the period of beginning March 8, 2004, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
August 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that 
the Board concludes below that the preponderance is against 
the veteran's claim for an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA psychiatric examinations, and written 
statements and briefs from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Increased Initial Evaluations

The veteran argues that he is entitled an initial disability 
rating in excess of 50 percent for his PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under Diagnostic 
Code 9411:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Board notes the use of Global Assessment of Functioning 
(GAF) scores as part of the medical evidence determining the 
veteran's rating.  GAF scores are a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See DSM-IV, p 44-47; see 
also 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

A.  Initial evaluation prior to March 8, 2004

After a review of the medical evidence, the Board finds that 
the veteran's disability does not warrant an initial 
evaluation in excess of 50 percent for the period prior to 
March 8, 2004.

The record reflects that the veteran was evaluated by a VA 
social worker in July 2000.  On evaluation, the social worker 
assessed the veteran as having chronic severe PTSD, with a 
GAF score of 45.  According to the social worker, the veteran 
was neatly dressed, related in an anxious, defensive manner, 
had lightly pressured speech, had an angry and depressive 
mood and constricted affect, had a logical and goal-oriented 
thought process, had intellectual functioning and abstract 
thinking within normal limits, and had good judgment and 
limited insight.

The veteran was afforded a QTC examination by VA in October 
2000.  On examination, the veteran was found to have adequate 
judgment and abstract thinking.  The veteran was diagnosed as 
having PTSD, chronic, moderate severity, with nightmares, 
anxiety and depression.  The examiner assessed the veteran as 
having a GAF score of 61 in that past year at work, and a 
score of 51 in personal life.

Between October 2000 and June 2001, the veteran met with a VA 
social worker who, in December 2000, assessed the veteran as 
having a GAF score of 45.

The veteran was afforded another VA psychiatric examination 
in February 2002.  On examination, the veteran was noted to 
have mental status primarily similar to that of his July 2000 
examination.  The veteran was also noted to be appropriately 
dressed, to have the affect of an anxious individual who used 
numbness and avoidance, to have fair judgment, to have strong 
survivor's guilt, to be withdrawn from his wife and to be 
ambivalent about his children.  The veteran was assessed and 
having a GAF score of 51 based on symptomatology and capacity 
to work.  The examiner noted that the veteran did not miss 
extreme amounts of work, and appeared to be in a major 
intense psychic state with high levels of anxiety. He was 
noted to be socially isolated, to have chosen to be a night 
worker, and to cope as a police officer in a satisfactory 
manner.

VA records dated December 2001 through January 2004 indicate 
that the veteran met with a VA social worker and a VA 
psychiatrist regularly.  During various visits during this 
period, the VA social worker assessed the veteran with GAF 
scores, all between 35 and 45.  On outpatient psychiatry 
visits dated September 2001, August 2002, November 2002, and 
February 2003, March 2003, and January 2004, the veteran was 
not assessed with a GAF score, but was noted to be alert, 
oriented, logical, coherent, and relevant, to have no 
suicidal or homicidal ideas, and to be working on a very 
limited basis.

After a review of the record, the Board determines that the 
medical evidence does not indicate that the veteran's 
disability warrants a rating in excess of 50 percent for the 
period prior to March 8, 2004.  The Board notes the medical 
evidence during this period demonstrating that the veteran 
suffered from nightmares, high levels of anxiety, depression, 
numbness and avoidance of others, and that he was found to be 
withdrawn from his wife and ambivalent about his children.  
However, on psychiatric evaluations, the veteran was 
repeatedly found to have adequate judgment and abstract 
thinking, to be appropriately dressed, alert, oriented, 
logical, coherent, and relevant, to have no suicidal or 
homicidal ideas, and to be able to continue his employment.  
Moreover, on psychiatric examinations during this time 
period, the veteran was given GAF scores of 51 or above, 
indicating that the psychiatric examiners found the veteran 
to have, at most, moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The medical 
evidence does not show that the veteran demonstrated symptoms 
of suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The Board notes that the veteran's social worker on several 
occasions between December 2001 and July 2003 assigned the 
veteran GAF scores of 35 to 45.  However, the veteran at 
those times was being assessed by the VA examining 
psychiatrist as being alert, oriented, logical, coherent, and 
relevant, as having no suicidal or homicidal ideas, and to be 
working on a very limited basis.  Also, prior to March 8, 
2004, the veteran was not given a GAF score below 51 on VA 
psychiatric examination.  Thus, the Board finds that even 
considering such GAF scores assigned by the VA social worker, 
a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 50 percent for the period 
prior to March 8, 2004, as the veteran's disability does not 
more closely approximate the criteria for a 70 percent rating 
than the criteria for a 50 percent rating during that period.

Accordingly, an initial rating in excess of 50 for the time 
period of August 21, 2000 to March 7, 2004 is not warranted 
in the instant case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Initial evaluation beginning March 8, 2004

On VA outpatient psychiatry visits dated in December 2001 
through January 2004, the VA psychiatrist, Dr. S., noted that 
the veteran was alert, oriented, logical, coherent, and 
relevant, with no suicidal or homicidal ideas.  Dr. S. also 
noted in March 2003 that the veteran continued working on a 
very limited basis.  It was also noted during the veteran's 
January 2004 visit that the veteran admitted that he would 
retire from his work as a police officer around June if he 
did not get a position as a Deputy Officer, but that if he 
got the position, it would probably be three more years 
before he retired.

The veteran had an examination with Dr. S on March 8, 2004.  
On examination, the veteran was found to be very angry and 
depressed, to have multiple family problems and poor social 
skills, and to have a GAF score of 40 at that time.  Dr. S. 
noted that the veteran's PTSD symptoms were getting worse to 
the point that the veteran would be forced to retire or 
discontinue his work as a police officer, and was considered 
unemployable at the present time due to his PTSD symptoms.

VA treatment records dated in August 2004 indicate that the 
veteran reported that his PTSD symptoms had become so severe 
that he had to abruptly retire from his job in July 2004.

An October 2004 assessment by Dr. S. noted the veteran's 
discontinued employment and that the veteran could act 
violently with rage secondary to his chronic PTSD.  It 
furthermore indicated that the veteran was unemployable, 
should return his weapon as soon as possible, that the 
veteran's GAF at the present time was 35, an that the veteran 
was strongly advised not to return to work.

A May 2005 note by Dr. S indicated that the veteran continued 
to be treated for chronic PTSD, was forced to discontinue 
work as a police officer due to PTSD exacerbations, and was 
considered unemployable. 

The medical record reflects that during the time period 
beginning March 8, 2004, the veteran's disability has been 
productive of total occupational impairment due to his PTSD 
symptoms, and particularly due to the fact that the veteran 
was assessed as being a persistent danger of hurting himself 
or others.  The Board thus concludes that the veteran is 
entitled to an initial rating of 100 percent for the time 
period beginning March 8, 2004.

In finding that a 100 percent initial evaluation is warranted 
for the period beginning March 8, 2004, the Board notes that: 
the veteran had been being seen by the same VA psychiatrist, 
Dr. S., since December 2001; March 8, 2004 was the first time 
that the veteran had been assessed as having a GAF score 
below 51 by a medical examiner; on visits prior to March 8, 
2004, Dr. S. had noted that the veteran was continuing to 
work and never indicated that the veteran's disability was 
productive of total occupational impairment; on March 8, 2004 
examination, Dr. S. indicated for the first time that the 
veteran was unemployable, and also indicated that the 
veteran's disability had gotten worse to the point that the 
veteran would have to discontinue work; and shortly after the 
March 8 visit, the medical record demonstrates that the 
veteran's PTSD symptoms caused him to discontinue his job as 
a police officer.

The medical record prior to March 8, 2004 does not 
demonstrate that the veteran was totally occupationally 
impaired, but rather demonstrates that the veteran could and 
did maintain his employment as a police officer, with Dr. S. 
noting as late as January 2004 that the veteran might 
continue to work for another 3 years.  Moreover, the medical 
record up to March 7, 2004 does not suggest that the 
veteran's PTSD symptoms had increased in severity to the 
point that his disability warranted an evaluation in excess 
of 50 percent, as discussed above.  However, the record 
demonstrates that at that time of the March 8, 2004 VA 
examination report the veteran's symptoms were increasing in 
severity to the point that the veteran was assessed to be 
unemployable, with Dr. S. explicitly noting that the 
veteran's symptoms were getting worse at that time, and that 
that worsening of his symptomatology was rendering the 
veteran unemployable.

Accordingly, a 100 percent disability rating for PTSD is 
warranted for the period beginning March 8, 2004.


ORDER

1.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD for the period of August 21, 2000 to 
March 7, 2004 is denied.

2.  Entitlement to an initial disability rating of 100 
percent for PTSD for the period beginning March 8, 2004 is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


